Citation Nr: 0839190	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran in this case served on active duty in the 
military from June 1957 to May 1959 and from December 1961 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The veteran testified before a Hearing Officer at the RO in 
Milwaukee, Wisconsin in November 2005.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

The Board has carefully reviewed the evidence of record and 
has determined that further development is necessary for the 
reasons discussed below.

I. Inadequate Medical Examination and Opinion

Primarily, the Board finds a significant flaw in the critical 
February 2005 VA medical opinion.  Upon review of the 
relevant law, the Board has determined that a new and 
adequate opinion is necessary to properly adjudicate the 
claim.  As stated in McLendon v. Nicholson, 20 Vet. App 79, 
86 (2006) (citing 38 U.S.C.A. § 5103A(d)(2)), a medical 
examination must be provided "when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability . . . and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the (Board) to make a decision 
on the claim" 

In this case, current audiology reports indicate that the 
veteran suffers from hearing loss.  See Feb. 2005 VA 
Examination Report; see also 38 C.F.R. § 3.385 (2008).  There 
is also evidence the veteran was exposed to loud noises 
during service because of his Military Occupational 
Specialties (MOSs) (Armor Crewman; Armor Basic).  The veteran 
testified that he regularly went to the firing range and 
complained to his Sergeant that he could not hear.  The 
veteran's service treatment records indicate that he received 
earplugs on at least one occasion, in 1959.  The Board has 
found no evidence in the record disputing the credibility of 
these statements.

Since a current disability and relevant in-service events 
have been shown, the Board must determine whether there is 
evidence indicating a nexus between the two.  The Board need 
not fully establish a positive connection, rather it need 
only find evidence suggesting a connection.  This is a very 
low threshold.  See McLendon at 83.  For example, credible 
lay evidence of continuity and symptomotology is sufficient.  
Id.  

Here, the veteran has testified that his hearing has 
continually diminished since service.  He stated that his 
post-service employer conducted annual hearing tests and 
would tell him, "you are losing your hearing."  These 
hearing tests started in 1963, only one year after 
separation.  Although the results of these tests are not in 
the record, the veteran's statements qualify as credible lay 
evidence.

Perhaps more pointedly, the record contains evidence of 
elevated hearing loss at separation in 1962.  After 
converting the presumptive ASA-based results of the 1962 exam 
to the ISO (ANSI) results contemplated by the current 
statute, the Board finds a diminished hearing capacity 
approaching the thresholds for disability compensation.  
While there are no audiology tests prior to the 1962 test 
available, the record does not contain any evidence 
indicating diminished hearing capacity prior to the veteran's 
1962 test.  Although the test does not conclusively establish 
hearing loss at separation, it indicates that the veteran's 
current hearing loss may stem from his time in the service.  
Since the Board need only find an indication of possible 
service connection for present purposes, the Board believes 
the standard corresponding to this element of the analysis 
has been met.

If the first three elements of the above analysis are 
satisfied and if the record "lacks a competent medical 
opinion regarding the likelihood of medical nexus between the 
in-service event and a currently disability," the Board must 
insist on a new medical examination.  McLendon at 86.  The 
Board is not capable of providing the opinion itself.  Id.; 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, the Board feels that the current medical opinion 
is inadequate because of a fundamental misstatement of the 
facts, and thus a new examination is necessary.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical 
opinion "based upon an inaccurate factual premise has no 
probative value"). 

In making her diagnosis, the VA examiner stated that 
"[h]earing loss due to acoustic trauma or high noise 
exposure occurs at the time of the incident and is not 
delayed in onset."  The Board does not dispute this medical 
opinion.  However, the examiner based this opinion on an 
inference from the veteran's separation audio exam which, 
according to the examiner, revealed the veteran was "well 
within the limits across the test range."  After reviewing 
the separation exam and converting the results to reflect a 
change from ASA units to ISO (ANSI) units (as required for 
service department hearing tests conducted prior to October 
31, 1967), the veteran's scores do not appear to be "well 
within the limits" of the test range.  Since there is no 
evidence in the medical opinion that the examiner made these 
conversions, the Board is not confident the factual premise 
of the opinion is sound.

After making the proper conversions, the results of the test 
as contemplated by the statute should read as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
25 dB
25 dB
Not 
tested
20 dB
Left Ear
25 dB
25 dB
25 dB
Not 
tested
20 dB

As stated in the statute, hearing loss for VA disability 
purposes is established when, as one possibility, the 
"auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or 
greater."  38 C.F.R. § 3.385 (2008).  Here, three 
measurements register at 25 dB, just one dB below the 
statutory threshold.  The Board does not believe a difference 
of one dB on three measurements is large enough for the 
examiner to have confidently opined that the measurements are 
"well within the limits" of the test range.  

Accordingly, the Board believes that the medical examiner's 
opinion is inadequate, that an adequate medical examination 
is required to properly and non-prejudiciously adjudicate the 
claim, and that only by remanding the claim for a new 
examination and opinion can the Board achieve this result.

II. Further Development of the Record

Since the claim will be remanded for a new medical 
examination, the Board would like to the give the veteran 
another opportunity to further develop the record in support 
of his claim.  The veteran made statements at his hearing 
which lead the Board to believe other important evidence is 
still available.

At his hearing, the veteran testified that the results of his 
post-service hearing tests while working for the Pabst 
Brewing Company may be available in Texas.  The veteran also 
indicated that he would be submitting statements from third 
parties familiar with his hearing troubles.  The claims 
folder does not yet contain any of this information.

As stated in 38 C.F.R. § 3.159(c)(1) (2008), VA has an 
ongoing obligation to assist the veteran in procuring these 
documents notwithstanding previous statements by the veteran 
or his representative that the record is complete.  

Accordingly, the case is REMANDED for the following action:

1. Request that the veteran procure 
hearing exam results from his past 
employer Pabst Brewing Company and 
statements from third parties who can 
attest to his hearing loss at the time of 
service or shortly thereafter.  Remind the 
veteran that VA is willing to help him 
procure such evidence, even that which is 
not under the direct control of a federal 
agency.  38 C.F.R. § 3.159(c)(1) (2008).

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his hearing 
loss.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in connection 
with the examination.  When reviewing the 
service treatment records, the examiner 
should convert the 1962 audiology report 
to ISO (ANSI) units and expressly indicate 
the meaning of that report.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any hearing loss, 
providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current hearing loss is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has hearing 
loss that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


